DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This NON-FINAL action is in response to applicant’s amendment of 01 August 2022. Claims 1-6 and 8-10 are examined and pending. Claims 1-6 and 8-10 are currently amended and claim 7 has been cancelled.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments/arguments with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 02 June 2022 have been fully considered and are persuasive. However, examiner notes that amendments has raised new basis of 112(b) rejection, see rejection below. 

Applicant’s arguments with respect to claims 1-6 and 8-10 under USC 103 as being unpatnentable over Braunstein in view of Foster have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities: the recited limitation “the second on-board sensor having memory including the terrain map of the network of haul of routes” in lines 14-15 appears to be a typographical error and should be “the second on-board controller having memory including the terrain map of the network of haul of routes”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the recited limitation “wherein the one or more recommended action” in lines 1-2 appears to be a typographical error and should be “wherein the one or more recommended actions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 14, the recited limitation “the second sensor module” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further, the recited limitation(s) “the speed” and “the powertrain...” in line are indefinite. There is insufficient antecedent basis for these limitations in the claim.
In claim 3 line 2, the recited limitation “the haul route” is indefinite. It is unclear to the examiner if this is referring to the first haul route or a different haul route with insufficient antecedent basis in the claim. 
In claim 10 line 14, the recited limitation(s) “the speed” in line 29 is indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-6, and 8-9 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al (US20140214238) in view of Foster et al (US20160334798) in view of Engelman et al (US20150235557).
With respect to claim 1, Braunstein discloses a worksite management system for a worksite having a plurality of machines operating on a network of haul routes, the plurality of machines including at least a first machine and a second machine, (see at least [abstract], [0037-0038], and [Fig. 1]), the worksite management system comprising: a first sensor module associated with the first machine (see at least [0007], [0016], and [0033]), wherein the first sensor module is configured to generate a first location signal indicative of a location of the first machine (see at least [0007] and [0028]); and a first on-board controller associated with the first machine and communicably coupled to the first sensor module (see at least [0017], [0019-0023], and [0027-0029]), a second on-board controller associated with the second machine and communicably coupled to the second sensor module and to the first on-board controller (see at least [0007], [0016], and [0033], Braunstein discloses controllers 32 and sensory devices which are associated with different machines and in communication with each other.); wherein the first on-board controller is configured to: receive the first location signal corresponding to the location of the first machine on the worksite (see at least [0007] [0017], [0022], and [0028]); transfer a first condition signal corresponding to the at least one condition of the first haul route to the second on-board controller associated with the second machine (see at least [0007], [0016-0017], [0027-0028], [0032], and [0036-0038], Braunstein discloses communicating the condition signals of an event through OWC to other controllers (second on-board controllers) associated with other/another (second) machine(s).); receive a second condition signal corresponding to the at least one condition of the first haul route from the second on-board controller (see at least [0007], [0016-0017], [0027-0028], [0032], and [0036-0038], Braunstein discloses triggering events (haul route condition) from different controllers (on-board controllers 32 associated with second/different machine(s)) in which the data transmitted event may include the same or different types of events.); analyze the first and second condition signals corresponding to the at least one condition of the first haul route (see at least [0032-0033] and [0036-0037]); identify a location of the at least one condition on the first haul route based on the analysis of the first and second condition signals (see at least [0032-0033] and [0036-0037]).
However, Braunstein do not specifically teach the first on-board controller having memory for including a terrain map of the network of haul routes; the second on-board sensor having memory for including the terrain map of the network of haul routes;  and the first on-board controller is configured to lookup the location of the first machine in the terrain map of the network of haul routes; identify at least one condition of the first haul route from the network of haul routes at the looked-up location based on an information included in the terrain map; generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the first machine based on the at least one identified condition. 
Foster teaches the first on-board controller having memory for including a terrain map of the network of haul routes (see at least [0052-0053] and [0058]); the second on-board sensor having memory for including the terrain map of the network of haul routes (see at least [0052-0053] and [0058]); and the first on-board controller is configured to lookup the location of the first machine in the terrain map of the network of haul routes (see at least (see at least [0021], [0035], [0065], [0079], and [FIGS. 6 and 8]); identify at least one condition of the first haul route from the network of haul routes at the looked-up location based on an information included in the terrain map (see at least (see at least [0021], [0035], [0065], [0079], and [FIGS. 6 and 8]); and generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the first machine based on the at least one identified condition (see at least [0021], [0056], [0061], and [0063-0064]).   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein worksite management system in which an event is being triggered based on data received from at least one machine to incorporate the teachings of Foster in which rough areas are located and ascertained the first on-board controller having memory for including a terrain map of the network of haul routes; and the first on-board controller is configured to lookup the location of the first machine in the terrain map of the network of haul routes; identify at least one condition of the first haul route from the network of haul routes at the looked-up location based on an information included in the terrain map; generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the first machine based on the at least one identified condition. This would be done to increase safety of operating an agricultural vehicle by increasing the knowledge of the controller (vehicle) in regards to terrains rough areas, e.g. ruts, adverse conditions, (see Foster et al para 0003 and 0063-0064).
Furthermore, Braunstein as modified by Foster do not specifically disclose controlling the speed of the powertrain of the first machine from analyzing the first and second condition signals based on the at least one condition of the first haul route. 
Engelman teaches controlling the speed of the powertrain of the first machine from analyzing the first and second condition signals based on the at least one condition of the first haul route (see at least [0009] and [0015-0016], Engelman teaches detecting signals of a road condition and receiving signals of the road condition in which the vehicle’s speed is being controlled based on detection signal and/or the communicated signal.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein worksite management system in which an event is being triggered based on data received from at least one machine as modified by Foster to incorporate the teachings of Engelman of controlling the speed of the powertrain of the first machine from analyzing the first and second condition signals based on the at least one condition of the first haul route. As both inventions relate to improvement of mining vehicles safety. This would be done to increase safe autonomous driving by compensating for changing road conditions (see Engelman para [0001]).

With respect to claim 2, Braunstein teaches wherein the first sensor module comprises at least one of: a locating device; an inertial measurement unit, and a machine speed sensor (see at least [0015-0016]).
With respect to claim 3, Braunstein teaches wherein the at least one condition of the first haul route comprises one or more rough areas on the haul route (see at least [0016], [0028], and [0032-0033]).
With respect to claim 4, Braunstein teaches wherein the one or more recommended action comprises controlling a powertrain output of the first machine to reduce a speed while the corresponding one of the machine traverses on the location with the at least one identified condition (see at least [0021] and [0034]).
With respect to claim 5, Braunstein do not specifically teach wherein the first on-board controller is further configured to provide a feedback to an off-board controller about an action performed by the operator based on the generated alert. Foster teaches wherein the first on-board controller is further configured to provide a feedback to an off-board controller about an action performed by the operator based on the generated alert (see at least [0035-0036], [0043], [0049], and [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein worksite management system in which a n event is being triggered based on data received from at least one machine to incorporate the teachings of Foster in which rough areas are located and ascertained wherein the first on-board controller is further configured to provide a feedback to an off-board controller about an action performed by the operator based on the generated alert. This would be done to increase safety of operating an agricultural vehicle by increasing the knowledge of the controller (vehicle) in regards to terrains rough areas, e.g. ruts, adverse conditions, (see Foster et al para 0003 and 0063-0064). 
With respect to claim 6, Braunstein teaches wherein the first sensor module is further configured to generate a sensor-based signal indicative of the at least one condition of the first haul route (see at least [0016-0017], [0027-0028], and [0032]).
With respect to claim 8, Braunstein teaches wherein the first on-board controller is further configured to communicate the identified location of the one or more rough areas to an off-board controller (see at least [0022-0024] and [0028-0032]). 
With respect to claim 9, Braunstein do not specifically teach wherein the off-board controller is configured to: determine whether the identified location of the one or more rough areas is included in the terrain map; update the terrain map based on the determination; and communicate the updated terrain map to the plurality of machines on the worksite. 
Foster teaches wherein the off-board controller is configured to: determine whether the identified location of the one or more rough areas is included in the terrain map (see at least [0005], [0020-0022], [0025-0026], [0035-0037], and [0064]); update the terrain map based on the determination (see at least [0005], [0020-0022], [0025-0026], [0035-0037], and [0064]); and communicate the updated terrain map to the plurality of machines on the worksite (see at least [0005], [0020-0022], [0025-0026], [0035-0037], and [0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein worksite management system in which an event is being triggered based on data received from at least one machine to incorporate the teachings of Foster in which rough areas are located and ascertained wherein the off-board controller is configured to: determine whether the identified location of the one or more rough areas is included in the terrain map; update the terrain map based on the determination; and communicate the updated terrain map to the plurality machines on the worksite. This would be done to increase safety of operating an agricultural vehicle by increasing the knowledge of the controller (vehicle) in regards to terrains rough areas, e.g. ruts, adverse conditions, (see Foster et al para 0003 and 0063-0064). 
With respect to claim 10, Braunstein teaches a machine configured to work on a network of haul routes on a work site(see at least [abstract], [0037-0038], and [Fig. 1]), the machine comprising: a power source (see at least [0016]); a pair of ground engaging elements (see at least [0015]); a powertrain configured to transfer power from the power source to the pair of ground engaging elements (see at least [0021]); a sensor module associated with each of the one or more machines (see at least [0007], [0016], and [0033]), wherein the sensor configured to generate a location signal indicative of a location of the machine on the worksite; (see at least [0007] and [0028]); and an on-board controller communicably coupled to the sensor module (see at least [0017], [0019-0023], and [0027-0029]), the on-board controller of the machine is configured to: receive the location signal (see at least [0007] [0017], [0022], and [0028]); transfer a first condition signal corresponding to the at least one condition of the haul route in which the machine is operating to a second machine (see at least [0007], [0016-0017], [0027-0028], [0032], and [0036-0038], Braunstein teaches transferring signals corresponding to a triggering event (at least one condition of the haul route) in which the machine traversing the haul route triggered the event (corresponding one of the machine is operating) to another machine, i.e. cleanup machine 12C or other machines 12 (an at least one other machine from the one or more machines operating).); receive a second condition signal corresponding to the at least one condition of the haul route from the second machine (see at least [0016-0017], [0027-0028], 0032], and [0038]); analyze the first and second condition signals corresponding to the at least one condition of the haul route (see at least [0032-0033] and [0036-0037]). 
However, Braunstein do not specifically teach the on-board controller having memory for including a terrain map of the network of haul routes; the on-board controller of the machine is configured to lookup the location of the machine in the terrain map of the network of haul routes; identify at least one condition of a haul route from the network of haul routes at the looked-up location based on an information included in the terrain map; and generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the machine based on the at least one identified condition. 
Foster teaches the on-board controller having memory for including a terrain map of the network of haul routes (see at least [0052-0053] and [0058]); and the on-board controller of the machine is configured to lookup the location of the machine in the terrain map of the network of haul routes (see at least (see at least [0021], [0035], [0065], [0079], and [FIGS. 6 and 8]); identify at least one condition of a haul route from the network of haul routes at the looked-up location based on an information included in the terrain map (see at least (see at least [0021], [0035], [0065], [0079], and [FIGS. 6 and 8]); and generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the machine based on the at least one identified condition (see at least [0021], [0056], [0061], and [0063-0064]).   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein worksite management system in which an event is being triggered based on data received from at least one machine to incorporate the teachings of Foster in which rough areas are located and ascertained the on-board controller having memory for including a terrain map of the network of haul routes; and the on-board controller of the machine is configured to lookup the location of the machine in the terrain map of the network of haul routes; identify at least one condition of a haul route from the network of haul routes at the looked-up location based on an information included in the terrain map; and generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the machine based on the at least one identified condition. This would be done to increase safety of operating an agricultural vehicle by increasing the knowledge of the controller (vehicle) in regards to terrains rough areas, e.g. ruts, adverse conditions, (see Foster et al para 0003 and 0063-0064). 
Furthermore, Braunstein as modified by Foster do not specifically disclose controlling the speed of the powertrain of the first machine from analyzing the first and second condition signals based on the at least one condition of the first haul route. 
Engelman teaches controlling the speed of the powertrain of the first machine from analyzing the first and second condition signals based on the at least one condition of the first haul route (see at least [0009] and [0015-0016], Engelman teaches detecting signals of a road condition and receiving signals of the road condition in which the vehicle’s speed is being controlled based on detection signal and/or the communicated signal.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein worksite management system in which an event is being triggered based on data received from at least one machine as modified by Foster to incorporate the teachings of Engelman of controlling the speed of the powertrain of the first machine from analyzing the first and second condition signals based on the at least one condition of the first haul route. As both inventions relate to improvement of mining vehicles safety. This would be done to increase safe autonomous driving by compensating for changing road conditions (see Engelman para [0001]).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDALLA A KHALED/Examiner, Art Unit 3667